Citation Nr: 0634476	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  01-05 762	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a bilateral knee 
conditions.

3.  Entitlement to service connection for scoliosis of the 
spine.

4.  Entitlement to service connection for a sacroiliac joint 
condition.

5.  Entitlement to service connection for a right thigh 
condition.

6.  Entitlement to service connection for a short leg 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran has verified active service in the U.S. Navy from 
November 1942 to July 1943 and in the Merchant Marine from 
November 1943 to June 1945.  Service personnel records 
reflect that he served in the U.S. Marines, enlisting in or 
about September 1939, but his discharge date is not 
confirmed.

This matter initially came before the Board of Veterans' 
Appeals (Board) from March 2000 and May 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In July 2006, the appellant 
failed to appear for a scheduled Travel Board hearing at the 
RO.  The appellant has neither given good cause for failure 
to appear nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2006).  Subsequently, in October 2003 and 
July 2004, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.

A motion to advance this case on the docket, due to the 
veteran's age was received by the Board in September 2006.  
This motion was granted by the Board in the October 2006.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  There is competent medical evidence that residuals of the 
veteran's low back injury are related to active military 
service.

2. There is competent medical evidence that the veteran's 
bilateral knee disorder is proximally due to, or aggravated, 
by his low back disability incurred in service.

3.  There is no competent medical evidence that establishes a 
nexus between the veteran's scoliosis of the spine and active 
service.

4.  There is no competent medical evidence that establishes a 
nexus between the veteran's sacroiliac joint condition and 
active service.

5.  There is no competent medical evidence that establishes a 
nexus between the veteran's right thigh condition and active 
service.

6.  There is no competent medical evidence that establishes a 
nexus between the veteran's short leg condition and active 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
low back disability was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
his bilateral knee disorder is related to his low back 
disability incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).

3.  Scoliosis of the spine was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.159, 3.303 
(2006).

4.  A sacroiliac joint condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.159, 3.303 (2006).

5.  A right thigh condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2006).

6.  A short leg condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in October 2004 
and May 2001, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection 
for the disabilities at issue, of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

Further, in compliance with the Board's October 2003 and July 
2004 remands, the veteran was asked to identify any 
additional medical evidence.  The veteran did not respond to 
VA's October 2004 letter with additional information.  
Further, the Board notes that the VA has made numerous 
attempts to obtain all periods of the veteran's service 
medical and personnel records, however, such records are 
unavailable partly due to the fact that "Navy and Marine 
Corp units did not create morning reports".  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Thus, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims, which VA has not 
obtained or made reasonable efforts to obtain and notes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In February 2006, the 
veteran was examined and the examiner provided the requested 
etiology opinions.  In July 2006, VA readjudicated the appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's remands with regard 
to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  

When implementing the Board's decision regarding residuals of 
a low back injury and a bilateral knee disorder, the RO will 
address any notice defect with respect to the initial 
disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Since service connection is being denied for scoliosis of the 
spine, sacroiliac joint, right thigh, and short leg 
conditions, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his low back, bilateral knee, 
scoliosis of the spine, sacroiliac joint, right thigh, and 
short leg conditions are related to his active service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).  In 
addition, service connection may be granted as secondary to 
any service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).

Regarding his claims for residuals of a low back injury and a 
bilateral knee disorder, the veteran has submitted competent 
medical evidence linking such disorders to his military 
service.  Although service medical records are unavailable, 
the veteran's personnel records and VA medical examinations 
support his claims.  The veteran claims that he injured his 
low back while doing torpedo testing in Montauk Point, Long 
Island.  In the spring of 1943, he fell while loading 
torpedoes and was unconscious.  Later, he was transferred to 
and treated at St. Alban's Naval Hospital in Queens, New 
York.  Service records prove to be consistent with the 
veteran's recollection.  Medical History documents, Service 
Orders, and a Transcript of Service show that the veteran was 
transferred to a Naval Torpedo Testing Range in Long Island, 
New York on April 26, 1943.  Four days later, on April 30, 
1943, the veteran was transferred to St. Alban's Naval 
Hospital and treated for low back problems; consequently, the 
veteran was discharged from service.  Based on the above 
information and records, the Board observes that the veteran 
did suffer a low back injury while in service.

The veteran underwent VA examinations in October 2002 and 
February 2006 where favorable nexus opinions were obtained 
linking the veteran's residuals of a low back injury and 
bilateral knee disorder to his military service.  On physical 
examination, the October 2002 examiner diagnosed the veteran 
with acute lumbosacral strain and bilateral knee arthralgia.  
After reviewing the veteran's medical history and examination 
results, the examiner opined that the veteran's current 
chronic low back pain is related to his military injury, 
which aggravated a previous non-military automobile accident.  
The October 2002 examiner also found that his bilateral knee 
arthralgia is as likely as not related to the low back 
injury.  Later, at a February 2006 VA examination, the 
veteran was again diagnosed with lumbar strain and bilateral 
knee condition.  The February 2006 examiner further concurred 
that if the low back injury is verified, then, the veteran is 
as likely as not to have a lumbar strain as a result of the 
veteran's injury.  The Board notes that even though the 
February 2006 examiner did not find that the veteran's 
bilateral knee condition was related to service, that 
examiner failed to consider a secondary connection to low 
back strain.  Since the October 2002 examiner found that the 
veteran's bilateral knee arthralgia is likely related to the 
veteran's low back injury and strain, the Board concludes 
that service connection is warranted.  Significantly, 
secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  8 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board finds 
the evidence at least to be in relative equipoise, and 
resolves any reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for residuals of a low back injury 
and bilateral knee disorder are warranted.  Thus, service 
connection for the veteran's claims for residuals of a low 
back injury and bilateral knee disorder are granted.

Next, the veteran maintains that service connection is 
warranted for scoliosis of the spine and his sacroiliac 
joint, right thigh, and short leg conditions.  A review of 
the veteran's service personnel records contains a September 
1939 recruitment examination report, showing that the veteran 
had slight left scoliosis, fracture of right pelvis, and a 
shorter left leg.  The records further reveal that the 
veteran suffered an automobile accident prior to his 
enlistment in the U.S. Navy in November 1942.  As a result of 
the accident, the veteran fractured his pelvis and was 
hospitalized for about two months.  His Medical History 
document dated in April 1943 shows that, on examination, the 
veteran's left leg is short and he had severe left dorso-
lumbar scoliosis.  The veteran was duly informed of the 
findings and admitted that those conditions existed prior to 
enlistment and were not aggravated by his service in the 
Navy.  

The veteran was also examined for his scoliosis of the spine 
and sacroiliac joint, right thigh, and short leg conditions.  
In February 2006, the examiner found on physical examination 
that the veteran's left leg is one to one and a half inches 
short with severe left dorsolumbar scoliosis.  X-rays showed 
a scoliosis with convexity to the left spine and an old 
healed fracture through the superior ramus of the pubis near 
the ilium and also near the sacroiliac joint.  After 
reviewing the veteran's claims file, the February 2006 VA 
examiner opined that scoliosis of the spine and sacroiliac 
joint, right thigh, and short leg conditions are not related 
to military service.  Rather, they are likely related to the 
automobile accident the veteran had while he was out of 
service.  The examiner further opined that scoliosis usually 
is congenital and, in this case, scoliosis is so marked that 
it probably existed even prior to his injury.  At the same 
time, it is possible that the severe trauma of the non-
military accident may have contributed to the condition.  The 
Board notes that congenital or developmental defects are not 
"diseases" or "injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
service connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  Here, no superimposed injury was 
found as related to scoliosis.  Given the above medical 
opinion and in the absence of competent medical evidence 
linking the veteran's scoliosis of the spine and sacroiliac 
joint, right thigh, and short leg conditions to service, the 
veteran's claims must be denied.  

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for scoliosis of the spine, a sacroiliac 
joint condition, a right thigh condition, and a short leg 
condition and, it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a low back injury is 
granted.

Service connection for a bilateral knee disorder is granted.

Service connection for scoliosis of the spine is denied.

Service connection for a sacroiliac joint condition is 
denied.

Service connection for a right thigh condition is denied.

Service connection for a short leg condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


